RESEARCH FRONTIERS INCORPORATED

 

|

 

240 CROSSWAYS PARK DRIVE, WOODBURY, N. Y. 11797 - TEL: (516) 364-1902
Internet: www.SmartGlass.com . FAX (516) 364-3798 : (888) SPD-REFR

December 19, 2014

SPD Control Systems Corp.

Center for Wireless & Info. Technology
Stony Brook Univ. R&D Park

1500 Stony Brook Road

Stony Brook, NY 11794-6040
Attention: John Petraglia, President

Dear John:

As you know, our two companies have agreed that we shall each be entitled to half of the net
proceeds, if any, received by Research Frontiers Incorporated from Daimler AG pursuant to an
electronics license between Daimler AG, Research Frontiers Incorporated ("RFI") and SPD
Control Systems Corp. ("SCSC") effective as of December 22, 2010 (the “Daimler Electronics
License”). Also pursuant to SCSC's notice of termination, as of December 31, 2014 the License
Agreement effective as of October 25, 2005, as amended, between Research Frontiers Inc. and
SPD Control Systems Corp (the “SPD Controller License”) shall terminate. This letter agreement
confirms and restates the terms under which our two companies have agreed to continue to
share revenues under the Daimler Electronics License:

1. RFI and SCSC estimate that at an exchange rate of $1.24/euro, that the total minimum annual
royalty due from Daimler under the Daimler Electronics License Agreement with respect to the
2014 calendar year is $49,600. SCSC's portion of this for 2014 amounts to an estimated
$24,800, of which $16,616 is being applied to reduce the Minimum Annual Royalties due under
Section 3.2 of the SPD Controller License, and, after deduction of the $492.92 already paid by
RFI to SCSC through October 31, 2014 with respect to the 2014 calendar year, leaves an
estimated balance to be paid by RFI to SCSC of $7,691.08. RFI is advancing this $7,691.08
amount to SCSC upon full execution of this letter agreement, and SCSC and RFI agree that if the
amount actually collected by RFI from Daimler for 2014 under the Daimler License Agreement
differs from the above $49,600 estimated amount, then the parties shall immediate pay or
refund the appropriate amount due to the other party, and adjust the above allocation based
upon the amount actually received by RFI from Daimler.

 
2. SCSC agrees that any payments due to SCSC and received by RFI with respect to amounts due
under the Daimler License Agreement on or after January 1, 2015 (the “SCSC Portion”) shall be

applied by RFI as follows:

(i) at least 67% of the SCSC Portion shall be applied towards payment of any amounts due to RFI
under the SPD Controller License;

(ii) 33% of the SCSC Portion shall be applied, at SCSC’s option, either towards payment of any
amounts due to RFI under the SPD Controller License, or towards product development
initiatives for SCSC’s electronic controllers used to operate SPD-Smart products, provided that
details of such product development initiative and a budget therefore have been provided by

SCSC to RFI; and

(iii) If SCSC does not owe RFI or its affiliates any amounts under the SPD Controller License or
otherwise, then SCSC shall receive the SCSC Portion from RFI as specified in Section 3 hereof.

3. Within 30 days of receipt of any payment from Daimler under the Daimler License
Agreement, RFI shall notify SCSC of the amount of such payment received, and how it was
allocated by RF! pursuant to this Agreement, and shall provide SCSC of a copy of any report
issued by Daimler to RFI that accompanies their payment. RFI shall pay over to SCSC within 30
days of such notice any amounts of the SCSC portion that have not been allocated by RFI

pursuant to this Agreement.

4. SCSC hereby acknowledges that after application of the $16,616.00 amount specified in
Section 1 hereof (and subject to adjustment as specified in Section 1 hereto), it currently owes
RFI $56,098.22 (the “Current Balance”) in royalty payments under the SPD Controller License.

If this letter reflects our agreement, please sign two originals and return both to me. | will then
countersign them and also wire your funds advance of $7,691.08.

Sincerely,

Joseph M. Harary
President and CEO

s

SPD Cape pruphe pe

By:
Jolin Petraglia, Preside
Dated: December /4, 2014

  
   

 
